Exhibit 10.1 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of December 17, 2007, by and between Rexahn Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Jungwoo Family Co., Ltd., a Korean corporation (the “Purchaser”). Recitals The Company and the Purchaser are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by Section4(2) under the Securities Act of 1933, as amended (the “1933 Act”), and the provisions of RegulationD (“RegulationD”) and/or Regulation S (“RegulationS”), each as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the 1933 Act. The Purchaser wishes to purchase, and the Company wishes to sell and issue to the Purchaser, upon the terms and subject to the conditions stated in this Agreement, (i) 1,428,571 shares (the “Initial Shares”) of its common stock, par value US$0.0001 per share (the “Common Stock”), and (ii)warrants, in substantially the form attached hereto as ExhibitA (each a “Warrant”), to acquire up to 285,714 shares of Common Stock (the “Warrant Shares”) at an exercise price of US$1.80 per share, for aggregate cash consideration of US$1,999,999.40 (the “Purchase Price”). Agreement NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Purchaser agree as follows: 1.DEFINITIONS.In addition to those terms defined above and elsewhere in this Agreement, for the purposes of this Agreement, the following terms shall have the meanings here set forth: 1.1“1934 Act” means the Securities Exchange Act of 1934, as amended. 1.2“Affiliate” means, with respect to any Person, any other Person that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with, such Person, as such terms are used in and construed under Rule144 under the 1933 Act. 1.3“Business Day” means any day other than Saturday, Sunday or any other day on which commercial banks in the City of New York are authorized or required by law to remain closed. 1.4“Closings” means the Initial Closing and the Final Closing, collectively. 1.5“Effective Date” means the date that the Registration Statement is first declared effective by the SEC. 1.6“Eligible Market” means any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the NASD Over-the-Counter Bulletin Board. 1.7“Final Closing” means the final closing of the purchase and sale of the Securities pursuant to Section2.4. 1.8“Final Closing Date” means the date and time of the Final Closing. 1.9“Initial Closing” means the initial closing of the purchase and sale of the Securities pursuant to Section2.3. 1.10“Initial Closing Date” means the date and time of the Initial Closing. 1.11“Lien” means any lien, charge, claim, security interest, encumbrance, right of first refusal or other restriction. 1.12“Material Adverse Effect” means a material adverse effect on (i) the condition (financial or otherwise), business, assets or results of operations of the Company,(ii) theCompany’s ability to perform any of its obligations under the terms of the Transaction Documents in any material respect or (iii) the rights and remedies of the Purchaser under the Transaction Documents. 1.13“Person” means an individual, corporation, partnership, limited liability company, trust, business trust, association, joint stock company, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, governmental authority or any other form of entity not specifically listed herein. 1.14“Registration Rights Agreement” means a Registration Rights Agreement substantially in the form of Exhibit B hereto. 1.15“Registration Statement” means a registration statement meeting the requirements set forth in the Registration Rights Agreement and covering the resale of the Initial Shares and the Warrant Shares. 1.16“Securities” means the Common Stock, the Warrants and the Warrant Shares issued or issuable pursuant to the Transaction Documents. 1.17“Subsidiary” means any Person in which the Company, directly or indirectly, owns capital stock or holds an equity or similar interest. 2 1.18“Trading Day” means (a)any day on which the Common Stock is listed or quoted and traded on its primary Trading Market, (b)if the Common Stock is not then listed or quoted and traded on any Eligible Market, then a day on which trading occurs on the NASDAQ Global Market (or any successor thereto), or (c)if trading ceases to occur on the NASDAQ Global Market (or any successor thereto), any Business Day. 1.19“Trading Market” means the NASD Over-the-Counter Bulletin Board or any other Eligible Market, or any other national securities exchange, market or trading or quotation facility on which the Common Stock is then listed or quoted. 1.20“Transaction Documents” means this Agreement, the Registration Rights Agreement, the Warrants and any other agreement entered into, now or in the future, by the Company in connection with this Agreement or any of the other Transaction Documents. 1.21List of Additional Definitions.The following is a list of additional terms used in this Agreement and a reference to the Section hereof in which such term is defined: Term Section Action 3.8 Additional Shares of Stock 5.7(b) Adjusted Initial Shares 5.7(b) Adjusted Purchase Price 5.7(b) Aggregate Consideration 5.7(b) Agreement Preamble Common Stock Recitals Company Preamble Diluted Price 5.7(a) Initial Shares Recitals Make-Whole Number 5.7(b) Purchase Price Recitals Purchaser Preamble Regulation D Recitals Regulation S Recitals SEC Recitals U.S. Person 4.2 Warrants Recitals Warrant Shares Recitals 1933 Act Preamble 3 2.PURCHASE AND SALE OF SECURITIES. 2.1Purchase of the Initial Shares and Warrants.Subject to the terms and conditions of this Agreement and on the basis of the representations and warranties made herein, the Company hereby agrees to sell and issue to the Purchaser, and the Purchaser hereby agrees to purchase from the Company, the Initial Shares and the Warrant for cash in an amount equal to the Purchase Price. 2.2Time and Place of Closings.The Closings shall take place at the offices of Chadbourne & Parke LLP, 1200 New Hampshire Avenue, N.W., Washington, DC20036.The Initial Closing shall take place on December 24, 2007, and the Final Closing shall take place on February 29, 2008. 2.3Initial Closing Deliveries. (a)At the Initial Closing, the Company shall deliver or cause to be delivered to the Purchaser the following: (i)a stock certificate, free and clear of all restrictive legends (except as expressly provided in Section5.1(b)), evidencing 142,857 shares of Common Stock, registered in the name of the Purchaser; (ii)a Warrant, issued in the name of the Purchaser, exercisable for up to 28,571 Warrant Shares; (iii)a copy of the Registration Rights Agreement executed on behalf of the Company; and (iv)any other documents reasonably requested by the Purchaser or its counsel in connection with the Initial Closing, including, without limitation, certified copies of the Company’s certificate of incorporation, certificates of good standing and customary officers’ and secretary’s certificates. 4 (c)At the Initial Closing, the Purchaser shall deliver or cause to be delivered to the Company cash in an amount equal to US$199,999.80 by wire transfer of immediately available federal funds to the account of the Company. 2.4Final Closing Deliveries. (a)At the Final Closing, the Company shall deliver or cause to be delivered to the Purchaser the following: (i)a stock certificate, free and clear of all restrictive legends (except as expressly provided in Section6.1(b)), evidencing 1,285,714 shares of Common Stock, registered in the name of the Purchaser; (ii)a Warrant, issued in the name of the Purchaser, exercisable for up to 257,143 Warrant Shares; (iii)any other documents reasonably requested by the Purchaser or its counsel in connection with the Closing, including, without limitation, certified copies of the Company’s certificate of incorporation, certificates of good standing and customary officers’ and secretary’s certificates. (c)At the Final Closing, the Purchaser shall deliver or cause to be delivered to the Company cash in an amount equal to the Purchase Price of US$1,799,999.60 by wire transfer of immediately available federal funds to the account of the Company. 2.5Use of Proceeds.The Company will use the net proceeds of the issuance and sale of Initial Shares and the Warrants for its general working capital and other corporate purposes. 3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.The Company hereby represents and warrants to the Purchaser as follows: 3.1Subsidiaries.The Company has no direct or indirect Subsidiaries other than those listed in Schedule3.1.Except as disclosed in Schedule3.1, the Company owns, directly or indirectly, all of the capital stock or comparable equity interests of each Subsidiary free and clear of any Lien, and all the issued and outstanding shares of capital stock or comparable equity interests of each Subsidiary are validly issued and are fully paid, non-assessable and free of preemptive and similar rights. 3.2Organization and Good Standing.Each of the Company and each Subsidiary is a corporation validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization (as applicable), with all requisite power and authority to carry on its business as presently conducted and own and use its properties and assets.Each of the Company and each Subsidiary is authorized to conduct business as a foreign corporation and is in good standing in each jurisdiction where the conduct of its business or the ownership of its property requires such qualification, except where the failure to be so qualified and in good standing would not, individually or in the aggregate, reasonably be expected to have or result in a Material Adverse Effect. 5 3.3Authorization; Enforcement.The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by each of the Transaction Documents and otherwise to carry out its obligations hereunder and thereunder.The execution and delivery of each of the Transaction Documents by the Company and the consummation by it of the transactions contemplated hereunder and thereunder have been duly authorized by all necessary action on the part of the Company and no further action is required by the Company in connection therewith.Each Transaction Document has been (or upon delivery will have been) duly executed by the Company and, when delivered in accordance with the terms hereof, will constitute the valid and binding obligation of the Company enforceable against the Company in accordance with its terms. 3.4No Conflicts.The execution, delivery and performance of the Transaction Documents by the Company and the consummation by the Company of the transactions contemplated hereby and thereby do not and will not (a)conflict with or violate any provision of the Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws or other organizational or charter documents, (b)conflict with, or constitute a default (or an event that with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation (with or without notice, lapse of time or both) of, any agreement, credit facility, debt or other instrument (evidencing a Company or Subsidiary debt or otherwise) or other understanding to which the Company or any Subsidiary is a party or by which any property or asset of the Company or any Subsidiary is bound or affected, or (c)result in a violation of any law, rule, regulation, order, judgment, injunction, decree or other restriction of any court or governmental authority to which the Company or a Subsidiary is subject (assuming the accuracy of the Purchaser’s representations and warranties and compliance by the Purchaser with its respective covenants as set forth in this Agreement), including federal and state securities laws and regulations and the rules and regulations of any self-regulatory organization to which the Company or its securities are subject, or by which any property or asset of the Company or a Subsidiary is bound or affected; except in the case of each of clauses (b) and (c), such as would not, individually or in the aggregate, reasonably be expected to have or result in a Material Adverse Effect. 3.5Issuance of the Securities.The Securities have been duly authorized.The Initial Shares and Warrant, when issued and paid for in accordance with the terms of this Agreement, and the Warrant Shares issuable upon exercise of the Warrant when so issued and paid for in accordance with the terms of the Warrant, will be validly issued, fully paid and nonassessable, and free and clear of all Liens and charges and shall not be subject to preemptive or similar rights.The Company has reserved from its duly authorized capital stock the maximum number of shares of Common Stock to be issued to the Purchaser upon exercise of the Securities.Assuming the continued validity of the Purchaser’s representations and warranties contained in Section4, the offer, issuance and sale of the Securities to the Purchaser pursuant to this Agreement and upon exercise of the Warrant are exempt from registration requirements of the 1933 Act. 3.6Capitalization.The aggregate number of shares and type of all authorized, issued and outstanding capital stock, options and other securities of the Company (whether or not presently convertible into or exercisable or exchangeable for shares of capital stock of the Company) as of the date hereof is set forth in
